Exhibit 10.2

 

  

[Date]

To:

  

Guess?, Inc.

[Address]

Attn:

Telephone:

Facsimile:

From:

  

[    ]

Attn:    [    ]

Telephone:    [    ]

Facsimile:     [    ]

 

Re:

Form of [Base]1 [Additional]2 Issuer Warrant Transaction

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between [Dealer] (“Dealer”) and
Guess?, Inc. (“Issuer”)3. This communication constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (including the Annex thereto) (the “2006
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2006
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2006 Definitions and the Equity Definitions, the
Equity Definitions will govern. For purposes of the Equity Definitions, each
reference herein to a Warrant shall be deemed to be a reference to a Call Option
or an Option, as context requires.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the ISDA 2002 Master Agreement as if Dealer and Issuer had executed an
agreement in such form but without any Schedule except for (i) the election of
US Dollars (“USD”) as the Termination Currency and (ii) the election that the
“Cross Default” provisions of Section 5(a)(vi) of the Agreement shall apply to
Issuer and to Dealer (a) with a “Threshold Amount” of USD 35 million applicable
to Issuer and 3% of the Dealer’s ultimate parent’s shareholders equity
applicable to Dealer, (b) the phrase “or becoming capable at such time of being
declared” shall be deleted from clause (1) of such Section 5(a)(vi), (c) the
following language shall be added to the end such section: “Notwithstanding the
foregoing, a default under subsection (2) hereof shall not constitute an Event
of Default if (x) the default was caused solely by error or omission of an
administrative or operational nature; (y) funds were available to enable the
party to make the payment when due; and (z) the payment is made within two Local
Business Days of such party’s receipt of written notice of its failure to pay”
and (d) “Specified Indebtedness” shall have the meaning specified in Section 14
of the Agreement, except that such term shall not include obligations in respect
of deposits received in the ordinary course of Dealer’s banking business. For
the avoidance of doubt, the Transaction shall be the only transaction under the
Agreement. If there exists any ISDA Master Agreement between Dealer and Issuer
or any confirmation or other agreement between Dealer and Issuer pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and Issuer,
then notwithstanding anything to the contrary in such ISDA Master Agreement,
such confirmation or agreement or any other agreement to which Dealer and Issuer
are

 

1 

Include for confirmation relating to the base convert offering.

2 

Insert for confirmation relating to the greenshoe convert offering, if any.

3 

The agreements represented by this Form were entered into by Guess?, Inc. (the
“Company”) and each of Goldman Sachs & Co. LLC, Deutsche Bank AG, London Branch
and JPMorgan Chase Bank, National Association (the “Dealers”). The material
details in which such agreements differ from this Form are set forth in Schedule
1 hereto.



--------------------------------------------------------------------------------

parties, the Transaction shall not be considered a Transaction under, or
otherwise governed by, such existing or deemed ISDA Master Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern. For the avoidance of doubt, except to
the extent of an express conflict, the application of any provision of this
Confirmation, the Agreement or the Equity Definitions shall not be construed to
exclude or limit the application of any other provision of this Confirmation,
the Agreement or the Equity Definitions.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

General Terms:

 

Trade Date:

  

[            ], 2019

Effective Date:

  

[            ], 2019, or such other date as agreed between the parties, subject
to Section 8(n) below

Components:

  

The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.

Warrant Style:

  

European

Warrant Type:

  

Call

Seller:

  

Issuer

Buyer:

  

Dealer

Shares:

  

The common stock of Issuer, par value USD 0.01 per share (Ticker Symbol: “GES”).

Number of Warrants:

  

For each Component, as provided in Annex A to this Confirmation.

Warrant Entitlement:

  

One Share per Warrant

Strike Price:

  

As provided in Annex A to this Confirmation. Notwithstanding anything to the
contrary in the Agreement, this Confirmation or the Equity Definitions, in no
event shall the Strike Price be subject to adjustment to the extent that, after
giving effect to such adjustment, the Strike Price would be less than USD
[            ], except for any adjustment pursuant to the terms of this
Confirmation and the Equity Definitions in connection with stock splits or
similar changes to Issuer’s capitalization.

Premium:

  

As provided in Annex A to this Confirmation.

Premium Payment Date:

  

The Effective Date

Exchange:

  

The New York Stock Exchange

Related Exchange:

  

All Exchanges

Procedures for Exercise:

  

In respect of any Component:

  

Expiration Time:

  

Valuation Time

 

2



--------------------------------------------------------------------------------

Expiration Date:

  

As provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date,
Dealer may elect in its reasonable discretion that the Final Disruption Date
shall be the Expiration Date (irrespective of whether such date is an Expiration
Date in respect of any other Component for the Transaction) and, notwithstanding
anything to the contrary in this Confirmation or the Definitions, the Relevant
Price for such Expiration Date shall be the prevailing market value per Share
determined by the Calculation Agent in a commercially reasonable manner. “Final
Disruption Date” means [            ], 20244. Notwithstanding the foregoing and
anything to the contrary in the Equity Definitions, if a Market Disruption Event
occurs on any Expiration Date, the Calculation Agent may reasonably determine
that such Expiration Date is a Disrupted Day only in part, in which case (i) the
Calculation Agent shall make reasonable adjustments to the Number of Warrants
for the relevant Component for which such day shall be the Expiration Date and
shall designate the Scheduled Trading Day determined in the manner described in
the second preceding sentence as the Expiration Date for the remaining Warrants
for such Component, and (ii) the VWAP Price for such Disrupted Day shall be
reasonably determined by the Calculation Agent based on transactions in the
Shares on such Disrupted Day taking into account the nature and duration of such
Market Disruption Event on such day. Any Scheduled Trading Day on which, as of
the date hereof, the Exchange is scheduled to close prior to its normal close of
trading shall be deemed not to be a Scheduled Trading Day; if a closure of the
Exchange prior to its normal close of trading on any Scheduled Trading Day is
scheduled following the date hereof, then such Scheduled Trading Day shall be
deemed to be a Disrupted Day in full. Section 6.6 of the Equity Definitions
shall not apply to any Valuation Date occurring on an Expiration Date.

Market Disruption Event:

  

Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”

  

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Regulatory Disruption:

  

Any event that Dealer, in its reasonable discretion, based upon advice of
counsel, determines makes it appropriate with regard to

 

4

To be 8 STDs after the last scheduled Expiration Date.

 

3



--------------------------------------------------------------------------------

  

any U.S. federal or state legal, regulatory or self-regulatory requirements or
related policies and procedures applicable to warrant transactions or similar
transactions and consistently applied (whether or not such requirements,
policies or procedures are imposed by law or have been voluntarily adopted by
Dealer), including, without limitation, Rule 10b-18 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), for Dealer to refrain
from or decrease any market activity in which it would otherwise engage in order
to establish or maintain a commercially reasonable Hedge Position in connection
with the Transaction. Dealer shall notify Issuer as soon as reasonably
practicable (but in no event later than two Scheduled Trading Days after such
Regulatory Disruption) that a Regulatory Disruption has occurred and the
Expiration Dates affected by it.

Automatic Exercise:

  

Applicable; and means that the Number of Warrants for each Component will be
deemed to be automatically exercised at the Expiration Time on the Expiration
Date for such Component unless Dealer notifies Seller (by telephone or in
writing) prior to the Expiration Time on the Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply.

Issuer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

  

To be provided by Issuer.

Settlement Terms:

  

In respect of any Component:

  

Settlement Currency:

  

USD

Settlement Method Election:

  

Applicable; provided that (i) Issuer may elect Cash Settlement only if, on or
prior to the Settlement Method Election Date, Issuer delivers written notice to
Dealer stating that Issuer has elected that Cash Settlement apply to every
Component of the Transaction; (ii) on such notice delivery date, Issuer
represents and warrants to Dealer in writing that, as of such notice delivery
date, (A) none of Issuer and its officers or directors, or any person that
“controls” (within the meaning of the definition of an “affiliate” under Rule
144 under the Securities Act) any of the foregoing, is aware of any material
nonpublic information regarding Issuer or the Shares, (B) Issuer is electing
Cash Settlement in good faith and not as part of a plan or scheme to evade
compliance with the federal securities laws, (C) the Issuer is not “insolvent”
(as such term is defined under Section 101(32) of the U.S. Bankruptcy Code
(Title 11 of the United States Code) (the “Bankruptcy Code”)), (D) it would be
able to purchase the Number of Shares plus the “Number of Shares”, as defined in
the Base Warrant Confirmation dated as of [            ], 2019 between Dealer
and Issuer, in compliance with the laws of Issuer’s jurisdiction or
organization, (E) Issuer has the requisite corporate power to make such election
and to execute and deliver any documentation relating to such election that it
is required by this Confirmation to deliver and to perform its obligations under
this Confirmation and has taken all necessary corporate action to authorize such
election, execution, delivery and

 

4



--------------------------------------------------------------------------------

  

performance, (F) such election and performance of its obligations under this
Confirmation do not violate or conflict with any law applicable to it, any
provision of its constitutional documents, any order or judgment of any court or
other agency of government applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets, and
(G) any transaction that Dealer makes with respect to the Shares during the
period beginning at the time that Issuer delivers notice of its Cash Settlement
election and ending at the close of business on the final day of the Settlement
Period shall be made by Dealer at Dealer’s sole discretion for Dealer’s own
account and Issuer shall not have, and shall not attempt to exercise, any
influence over how, when, whether or at what price Dealer effects such
transactions, including, without limitation, the prices paid or received by
Dealer per Share pursuant to such transactions, or whether such transactions are
made on any securities exchange or privately; and (iii) such Settlement Method
Election shall apply to every Component. At any time prior to making a
Settlement Method Election Issuer may, without the consent of Dealer, amend this
Confirmation by notice to Dealer to eliminate Issuer’s right to elect Cash
Settlement.

Electing Party:

  

Issuer

Settlement Method Election Date:

  

The third Scheduled Trading Day immediately preceding the scheduled Expiration
Date for the Component with the earliest scheduled Expiration Date.

Default Settlement Method:

  

Net Share Settlement

VWAP Price:

  

For any Valuation Date, the dollar volume weighted average price per Share for
such Valuation Date based on transactions executed during such Valuation Date,
as reported on Bloomberg Page “GES <Equity> AQR” (or any successor thereto) or,
in the event such price is not so reported on such Valuation Date for any reason
or is manifestly incorrect, as reasonably determined by the Calculation Agent
using a volume weighted method.

Net Share Settlement:

  

Net Share Settlement:

  

On each Settlement Date, Issuer shall deliver to Dealer a number of Shares equal
to the Number of Shares to be Delivered for such Settlement Date to the account
specified by Dealer and cash in lieu of any fractional shares valued at the
Relevant Price on the Valuation Date corresponding to such Settlement Date.

Number of Shares to be Delivered:

  

In respect of any Exercise Date, subject to the last sentence of Section 9.5 of
the Equity Definitions, the product of (i) the number of Warrants exercised or
deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and
(iii) (A) the excess, if any, of the VWAP Price on the Valuation Date occurring
on such Exercise Date over the Strike Price (or if there is no such excess,
zero) divided by (B) such VWAP Price.

 

5



--------------------------------------------------------------------------------

  

The Number of Shares to be Delivered shall be delivered by Issuer to Dealer no
later than noon (local time in New York City) on the relevant Settlement Date.

Settlement Date:

  

The Settlement Date, determined as if Physical Settlement applied.

Other Applicable Provisions:

  

If Net Share Settlement is applicable, the provisions of Sections 9.1(c), 9.8,
9.9, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Seller is the Issuer of the Shares) and 9.12 of the Equity Definitions will
be applicable as if “Physical Settlement” applied to the Transaction.

Cash Settlement:

  

Option Cash Settlement Amount:

  

For any Exercise Date, the product of (i) the number of Warrants exercised or
deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and
(iii) the excess of the VWAP Price on the Valuation Date occurring on such
Exercise Date over the Strike Price (or, if there is no such excess, zero).

Adjustments:

  

In respect of any Component:

  

Method of Adjustment:

  

Calculation Agent Adjustment; provided that the parties hereto agree that any
Share repurchases by Issuer, that are not Tender Offers including those pursuant
to Rule 10b-18 of the Exchange Act, Rule 10b5-1 of the Exchange Act or pursuant
to forward contracts or accelerated stock repurchase contracts or similar
derivatives transactions (all such repurchases, “Repurchase Transactions” and
all such repurchased Shares, the “Repurchased Shares”) on customary terms, at
prevailing market prices, volume-average weighted prices or discounts thereto
shall not be considered Potential Adjustment Events; provided, further, that the
preceding proviso shall not apply to the extent that the aggregate Repurchased
Shares during the term of the Transaction would exceed 20% of the number of
Shares outstanding as of the Trade Date, as determined in good faith and in a
commercially reasonable manner by Calculation Agent; provided, further, that the
Initially Contemplated Repurchases shall not be counted for purposes of the
immediately preceding proviso. “Initially Contemplated Repurchases” means up to
$[        ] million5 aggregate amount of share repurchases executed from and
after the Trade Date, to the extent that they are executed pursuant to
Repurchase Transactions or other repurchase plans initially entered into within
six months of the Trade Date.

Extraordinary Dividend:

  

Any Dividend (i) that has an ex-dividend date occurring on or after the Trade
Date and on or prior to the date on which Issuer satisfies all of its delivery
obligations hereunder and (ii) the amount or value of which differs from the
Ordinary Dividend Amount for such Dividend, as determined by the Calculation
Agent. If no ex-dividend date for a Dividend on the Shares occurs in any regular
quarterly dividend period of Issuer that falls, in whole or in part, after the
Trade Date and on or prior to the Expiration Date, then an

 

5 

To be a fixed number equal to the expected net proceeds (after net cost of the
Bond Hedge and Warrant), including the greenshoe.

 

6



--------------------------------------------------------------------------------

  

Extraordinary Dividend of USD 0.00 shall be deemed to have been paid during such
period.

Dividend:

  

Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions).

Ordinary Dividend Amount:

  

For the first Dividend on the Shares for which the ex dividend date occurs
during any regular quarterly dividend period of Issuer, USD[0.1125], and for any
other Dividend on the Shares for which the ex dividend date occurs during the
same regular quarterly dividend period, USD 0.00.

Extraordinary Events:

  

Merger Event:

  

Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 8(l) of this Confirmation, Dealer may elect
whether the provisions of Section 12.2 of the Equity Definitions or Section 8(l)
of this Confirmation will apply.

Consequences of Merger Events:

  

(a) Share-for-Share:

  

Modified Calculation Agent Adjustment

(b) Share-for-Other:

  

Cancellation and Payment (Calculation Agent Determination)

(c) Share-for-Combined:

  

Modified Calculation Agent Adjustment

Tender Offer:

  

Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and an Additional
Termination Event under Section 8(l) of this Confirmation, Dealer may elect
whether the provisions of Section 12.3 of the Equity Definitions or Section 8(l)
of this Confirmation will apply; and provided further that for purposes of
Section 12.3(d) of the Equity Definitions, references in the definition of
Tender Offer under the Equity Definitions to 10% shall be replaced with 20%.

Consequences of Tender Offers:

  

(a) Share-for-Share:

  

Modified Calculation Agent Adjustment

(b) Share-for-Other:

  

Modified Calculation Agent Adjustment

(c) Share-for-Combined:

  

Modified Calculation Agent Adjustment

Modified Calculation Agent Adjustment:

  

If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with
Section 12.2(e)(i) of the Equity Definitions would result in Issuer being
different from the issuer of the Shares, then with respect to such Merger Event,
as a condition precedent to the adjustments contemplated in Section 12.2(e)(i)
of the Equity Definitions, Dealer, the Issuer of the Affected Shares and the
entity that will be the Issuer of the New Shares shall, prior to the Merger
Date, have entered into such documentation containing representations,
warranties and agreements relating to securities law and other issues as
requested by Dealer that Dealer has determined, in its reasonable discretion, to
be reasonably necessary or appropriate to allow Dealer to continue as a party to
the Transaction, as adjusted under Section 12.2(e)(i) of the Equity Definitions
in a

 

7



--------------------------------------------------------------------------------

  

commercially reasonable manner, and to preserve its commercially reasonable
hedging or hedge unwind activities in connection with the Transaction in a
manner compliant with applicable U.S. federal or state legal, regulatory or
self-regulatory requirements, and with related policies and procedures
applicable to Dealer applicable to warrant transactions or similar transactions
and consistently applied (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer), and
if such conditions are not met or if the Calculation Agent reasonably determines
that no adjustment that it could make under Section 12.2(e)(i) of the Equity
Definitions will produce a commercially reasonable result, then the consequences
set forth in Section 12.2(e)(ii) of the Equity Definitions shall apply.

Consequences of Announcement

Events:

  

Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that references to “Tender Offer” shall be replaced
by references to “Announcement Event” and references to “Tender Offer Date”
shall be replaced by references to “date of such Announcement Event”. An
Announcement Event shall be an “Extraordinary Event” for purposes of the Equity
Definitions, to which Article 12 of the Equity Definitions is applicable.

Announcement Event:

  

(i) The public announcement by Issuer, any of its subsidiaries or a Valid Third
Party Entity (as defined below) of (x) any transaction or event that, if
completed, would constitute a Merger Event or Tender Offer, (y) any acquisition
or disposal by Issuer or any of its subsidiaries where the aggregate
consideration payable or receivable exceeds 20% of the market capitalization of
Issuer as of the date of such announcement (a “Transformative Transaction”) or
(z) the intention to enter into a Merger Event or Tender Offer or a
Transformative Transaction, (ii) the public announcement by Issuer or any of its
subsidiaries of an intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, a Merger Event or
Tender Offer or a Transformative Transaction or (iii) any subsequent public
announcement by Issuer, any of its subsidiaries or a Valid Third Party Entity of
a withdrawal, discontinuation, termination or other change to a transaction or
intention that is the subject of an announcement of the type described in clause
(i) or (ii) of this sentence, as determined, in each case, by the Calculation
Agent. For purposes of this definition of “Announcement Event,” the remainder of
the definition of “Merger Event” in Section 12.1(b) of the Equity Definitions
following the definition of “Reverse Merger” therein shall be disregarded. A
“Valid Third Party Entity” means any entity or an affiliate or an agent of any
entity that would reasonably be expected to become a party to any event listed
in clauses (i)(x) through (i)(z) above if such event were consummated, as
determined by the Calculation Agent.

New Shares:

  

In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
(a) the text in clause (i) thereof shall be deleted in its entirety (including
the word “and” following such clause (i)) and replaced with “publicly quoted,
traded or listed on any of the New York Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors),” and (b)

 

8



--------------------------------------------------------------------------------

  

the phrase “and (iii) issued by a corporation organized under the laws of the
United States, any State thereof or the District of Columbia” shall be inserted
immediately prior to the period.

Nationalization, Insolvency

or Delisting:

  

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

Additional Disruption Events:

  

(a) Change in Law:

  

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the parenthetical after the word “regulation” in
the second line thereof with “(including, for the avoidance of doubt and without
limitation, any tax law or the adoption or promulgation of new regulations
authorized or mandated by existing statute)”; (ii) replacing the phrase “the
interpretation” in the third line thereof with the phrase “, or public
announcement of, the formal or informal interpretation”; (iii) adding the words
“or any Hedge Positions” after the word “Shares” in the clause (X) thereof; (iv)
by immediately following the word “Transaction” in clause (X) thereof, adding
the phrase “in the manner contemplated by the Hedging Party on the Trade Date”
and (v) adding the words “, or holding, acquiring or disposing of Shares or any
Hedge Positions relating to,” after the words “obligations under” in clause
(Y) thereof.

(b) Failure to Deliver:

  

Applicable

(c) Insolvency Filing:

  

Applicable

(d) Hedging Disruption:

  

Applicable; provided that:

  

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

  

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms. For purposes of the immediately preceding sentence, solely a de minimis
increase in the cost of acquiring, establishing, re-establishing, substituting,
maintaining, unwinding or disposing of any transaction(s) or asset(s) that the
Hedging Party deems necessary to hedge the equity price risk of entering into
and performing its obligations with respect to the relevant Transaction shall
not give rise to a Hedging Disruption.”; and

 

9



--------------------------------------------------------------------------------

  

“(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.”

(e) Increased Cost of Hedging:

  

Not Applicable

(f) Loss of Stock Borrow:

  

Applicable

  Maximum Stock Loan Rate:

  

As provided in Annex A to this Confirmation.

(g) Increased Cost of Stock Borrow:

  

Applicable

  Initial Stock Loan Rate:

  

As provided in Annex A to this Confirmation.

Hedging Party:

  

Dealer for all applicable Potential Adjustment Events and Extraordinary Events;
provided that, when making any election, determination or calculation, the
Hedging Party shall be bound by the same obligations applicable to the
Calculation Agent as set forth in Section 1.40 of the Equity Definitions as if
the Hedging Party were the Calculation Agent.

Determining Party:

  

Dealer for all applicable Extraordinary Events; provided that, when making any
election, determination or calculation, the Determining Party shall be bound by
the same obligations applicable to the Calculation Agent as set forth in
Section 1.40 of the Equity Definitions as if the Determining Party were the
Calculation Agent. Following any determination or calculation by the Determining
Party hereunder, upon a written request by Issuer, the Determining Party will
promptly provide to Issuer a written explanation (including, if applicable, a
report in a commonly used file format for the storage and manipulation of
financial data) describing in reasonable detail the basis for the relevant
calculation, adjustment or determination (including any quotations, market data
or information from internal or external sources used in making such
calculation, adjustment or determination, as the case may be, but without
disclosing Determining Party’s proprietary models or other information that may
be proprietary or subject to contractual, legal or regulatory obligations to not
disclose such information) and shall use commercially reasonable efforts to
provide such written explanation within five (5) Exchange Business Days after
the receipt of any such request.

 

10



--------------------------------------------------------------------------------

Non-Reliance:

  

Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

  

Applicable

Additional Acknowledgments:

  

Applicable

3.  Calculation Agent:

  

Dealer; provided that (i) if an Event of Default as a result of
Section 5(a)(vii) of the Agreement has occurred and is continuing with respect
to Dealer, then the Issuer shall have the right to designate a Calculation Agent
that is a leading recognized dealer in equity derivatives (as determined in good
faith by the Issuer) for so long as such Event of Default is continuing;
provided, further, that all determinations made by the Calculation Agent shall
be made in good faith and in a commercially reasonable manner. Following any
calculation, adjustment or determination by the Calculation Agent hereunder,
upon a written request by Issuer, the Calculation Agent will promptly provide to
Issuer a written explanation (including, if applicable, a report in a commonly
used file format for the storage and manipulation of financial data) describing
in reasonable detail the basis for the relevant calculation, adjustment or
determination (including any quotations, market data or information from
internal or external sources used in making such calculation, adjustment or
determination, as the case may be, but without disclosing Dealer’s proprietary
models or other information that may be proprietary or subject to contractual,
legal or regulatory obligations to not disclose such information) and shall use
commercially reasonable efforts to provide such written explanation within five
(5) Exchange Business Days after the receipt of any such request.

4.  Account Details:

  

Dealer Payment Instructions:

  

[    ]

  

SWIFT: [    ]

  

Bank Routing: [    ]

  

Account Name: [    ]

  

AccountNo. : [    ]6

Issuer Payment Instructions:

  

To be provided by Issuer.

5.  Offices:

 

The Office of Dealer for the Transaction is: [    ]7

 

The Office of Issuer for the Transaction is: Not applicable

 

6.  Notices: For purposes of this Confirmation:

 

(a)   Address for notices or communications to Issuer:

To:                     [    ]

                           [    ]

                           [    ]

Attn:                  [     ]

Telephone:        [    ]

Facsimile:          [    ]

 

6 

Insert for Dealer.

7 

Insert for Dealer.

 

11



--------------------------------------------------------------------------------

  (b)

Address for notices or communications to Dealer:

 

 

To:

   [        ]  

Attn:

   [        ]  

Telephone:

   [        ]  

Facsimile:

   [        ]

 

  7.

Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, (A) none of Issuer and its officers and directors is
aware of any material nonpublic information regarding Issuer or the Shares and
(B) all reports and other documents filed by Issuer with the Securities and
Exchange Commission pursuant to the Exchange Act, when considered as a whole
(with the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents), do not contain
any untrue statement of a material fact or any omission of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Issuer acknowledges that Dealer is not making any representations or warranties
or taking any position or expressing any view with respect to the treatment of
the Transaction under any accounting standards including ASC Topic 260, Earnings
Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic 480,
Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and Hedging –
Contracts in Entity’s Own Equity (or any successor issue statements) or under
FASB’s Liabilities & Equity Project.

(iii) Prior to the Trade Date, Issuer shall deliver to Dealer a resolution of
Issuer’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(iv) Issuer is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares) or
otherwise in violation of the Exchange Act.

(v) Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

(vi) On the Trade Date, (A) the assets of Issuer at their fair valuation exceed
the liabilities of Issuer, including contingent liabilities, (B) the capital of
Issuer is adequate to conduct the business of Issuer and (C) Issuer has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature.

(vii) Issuer shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined below).

(viii) The representations and warranties of Issuer set forth in Section 3 of
the Agreement and Section 1 of the Purchase Agreement (the “Purchase Agreement”)
dated as of [            ], 2019 between Issuer and Merrill Lynch, Pierce,
Fenner & Smith Incorporated are true and correct and are hereby deemed to be
repeated to Dealer as if set forth herein.

(ix) Issuer understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any Affiliate of Dealer or any governmental agency.

(x) On the Trade Date and during the period starting on the first Expiration
Date and ending on the last Expiration Date (the “Settlement Period”), the
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares, are not, and shall not be, subject to a “restricted period,” as such
term is defined in Regulation M under the Exchange Act (“Regulation M”) unless
(x) such Shares or securities are excepted from section 101(a) of Regulation M
by sections 101(c)(1) or 101(c)(3) of Regulation M and section 102(a) of

 

12



--------------------------------------------------------------------------------

Regulation M by sections 102(d)(1) or 102(d)(3) of Regulation M or (y) such
Shares or securities are of the kind that may be excepted from the prohibitions
of sections 101(a) and 102(a) of Regulation M by sections 101(b)(10) and
102(b)(7) of Regulation M and (B) Issuer shall not engage in any “distribution”
(as such term is defined in Regulation M) other than a distribution meeting the
requirements of the exceptions set forth in sections 101(b)(10) and 102(b)(7) of
Regulation M, until the second Exchange Business Day immediately following the
Settlement Period, as applicable.

(xi) On each day during the Settlement Period, neither Issuer nor any
“affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 under the
Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except with the consent of Dealer, not
to be unreasonably withheld, and except for purchases from its employees that
are not “Rule 10b-18 purchases” as defined in Rule 10b-18(a)(13) under the
Exchange Act.

(xii) On the Trade Date and at all times until termination or earlier expiration
of the Transaction, (A) a number of Shares equal to the Capped Number have been
reserved for issuance by all required corporate action of Issuer, (B) the Shares
issuable upon exercise of the Warrants (the “Warrant Shares”) have been duly
authorized and, when delivered against payment therefor (which may include Net
Share Settlement in lieu of cash) and otherwise as contemplated by the terms of
the Warrant following the exercise of the Warrant in accordance with the terms
and conditions of the Warrant, will be validly issued, fully-paid and
non-assessable and (C) the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

(xiii) Issuer acknowledges that the board of directors of Issuer has granted the
approval necessary to cause the restrictions set forth in Section 203 of the
Delaware General Corporation Law (the “Business Combinations Statute”) to be
inapplicable to the Transaction, including, without limitation, transactions in,
or linked to, Issuer’s securities to be effected by Dealer or its affiliate in
connection with hedging the Transaction, and as a result neither Dealer nor any
of its affiliates or associates shall be subject to the restrictions in the
Business Combinations Statute as an “interested stockholder” of Issuer by virtue
of (i) its entry into the Transaction or (ii) any act that Dealer may take in
furtherance of the Transaction (including without limitation the hedging
transactions to be effected by Dealer or its affiliates in connection with the
Transaction, whether in Shares or transactions that references the Shares).

(b) Each of Dealer and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(18) of the U.S. Commodity
Exchange Act, as amended.

(c) Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof. Accordingly, Dealer represents and warrants to Issuer
that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account without a view to the distribution or resale
thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

(d) Issuer agrees and acknowledges that Dealer is a “financial institution” and
“financial participant” within the meaning of Sections 101(22) and 101(22A) of
the Bankruptcy Code. The parties hereto further agree and acknowledge that it is
the intent of the parties that (A) this Confirmation is (i) a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“settlement payment,” within the meaning of Section 546 of the Bankruptcy Code
and (ii) a “swap agreement,” as such term is defined in Section 101(53B) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “transfer,” as such term is defined in Section 101(54) of the Bankruptcy
Code and a “payment or other transfer of property” within the meaning of
Sections 362 and 546 of the Bankruptcy Code, and (B) Dealer is entitled to the
protections afforded by, among other sections, Sections 362(b)(6), 362(b)(27),
362(o), 546(e), 546(j), 548(d)(2), 555 and 561 of the Bankruptcy Code.

 

13



--------------------------------------------------------------------------------

(e) Issuer shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement,
Section 7(a)(v) and Section 7(a)(xii) of this Confirmation (replacing, solely
for these purposes, the words “On the Trade Date and at all times until
termination or earlier expiration of the Transaction” with the words “On the
Effective Date”) and such other matters as Dealer may reasonably request.

8. Other Provisions:

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Issuer shall owe Dealer any amount pursuant to Sections
12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or pursuant to
Section 6(d)(ii) of the Agreement (a “Payment Obligation”), Issuer shall satisfy
such Payment Obligation by Share Termination Alternative (as defined below);
provided that Issuer shall have the right, in its sole discretion, to satisfy
any such Payment Obligation in cash (“Cash Termination”) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 9:30 A.M. New York City time on the Merger Date, Tender Offer
Date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of an Extraordinary Event, as applicable (“Notice of Cash
Termination”); provided, further, that if Issuer elects to satisfy its Payment
Obligation by Cash Termination, Dealer shall have the right, in its sole
discretion, to elect to require Issuer to satisfy its Payment Obligation by the
Share Termination Alternative, notwithstanding Issuer’s election to the
contrary; and provided further that, in the event of an Insolvency, a
Nationalization, a Tender Offer or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash, Issuer shall be automatically deemed to elect Cash Termination (but,
notwithstanding the foregoing, Dealer shall have the right under such
circumstances, in its sole discretion, to elect that the Share Termination
Alternative shall apply in lieu of Cash Termination); and provided further that
Issuer shall not have the right to elect Cash Termination in the event (i) of an
Event of Default in which Issuer is the Defaulting Party or a Termination Event
in which Issuer is the Affected Party or an Extraordinary Event, which Event of
Default, Termination Event or Extraordinary Event resulted from an event or
events within Issuer’s control or (ii) that Issuer fails to remake the
representation set forth in Section 7(a)(i) of this Confirmation as of the date
of such election. If the Share Termination Alternative is applicable, the
following provisions shall apply on the Scheduled Trading Day immediately
following the Merger Date, the Tender Offer Date, Announcement Date, Early
Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable:

 

Share Termination Alternative:

  

If applicable, means that Issuer shall deliver to Dealer the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable, or such later date or dates as
the Calculation Agent may reasonably determine (such delivery to occur as soon
as reasonably practicable under the circumstances) (the “Share Termination
Payment Date”), in satisfaction of the Payment Obligation. For the avoidance of
doubt, a delay in delivery of the Share Termination Delivery Property shall not
result in a change in the composition of such Share Termination Delivery
Property.

Share Termination Delivery Property:

  

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

  

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
reasonable discretion by commercially reasonable means and notified by the
Calculation Agent to Issuer at the time of notification of the Payment
Obligation.

Share Termination Delivery Unit:

  

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization,
Merger Event or Tender Offer, one Share or a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any

 

14



--------------------------------------------------------------------------------

  

securities) in such Insolvency, Nationalization Merger Event or Tender Offer, as
applicable. If such Insolvency, Nationalization, Merger Event or Tender Offer
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash.

Failure to Deliver:

  

Applicable

Other applicable provisions:

  

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9 and 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Seller is the issuer of the Shares or any portion of the Share Termination
Delivery Units) and 9.12 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction, except that all references to
“Shares” shall be read as references to “Share Termination Delivery Units.”

[(b) Registration/Private Placement Procedures. (i) If, in the reasonable
judgment of Dealer, based on the advice of counsel, for any reason, any Shares
or any securities of Issuer or its affiliates comprising any Share Termination
Delivery Units deliverable to Dealer hereunder (any such Shares or securities,
“Delivered Securities”) would not be immediately freely transferable by Dealer
under Rule 144 under the Securities Act, then the provisions set forth in this
Section 8(b) shall apply. At the election of Issuer by notice to Dealer within
one Exchange Business Day after the relevant delivery obligation arises, but in
any event at least one Exchange Business Day prior to the date on which such
delivery obligation is due, either (A) all Delivered Securities delivered by
Issuer to Dealer shall be, at the time of such delivery, covered by an effective
registration statement of Issuer for immediate resale by Dealer (such
registration statement and the corresponding prospectus (the “Prospectus”)
(including, without limitation, any sections describing the plan of
distribution) in form and content commercially reasonably satisfactory to
Dealer) or (B) Issuer shall deliver additional Delivered Securities so that the
value of such Delivered Securities, as reasonably determined by the Calculation
Agent to reflect a commercially reasonable liquidity discount, equals the value
of the number of Delivered Securities that would otherwise be deliverable if
such Delivered Securities were freely tradeable (without prospectus delivery)
upon receipt by Dealer (such value, the “Freely Tradeable Value”); provided that
Issuer may not make the election described in this clause (B) if, on the date of
its election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the delivery by Issuer to Dealer (or any affiliate designated by Dealer)
of the Delivered Securities or the exemption pursuant to Section 4(a)(1) or
Section 4(a)(3) of the Securities Act for resales of the Delivered Securities by
Dealer (or any such affiliate of Dealer). (For the avoidance of doubt, as used
in this paragraph (b) only, the term “Issuer” shall mean the issuer of the
relevant securities, as the context shall require.)

(ii) If Issuer makes the election described in clause (b)(i)(A) above (and
clause (b)(iii) below does not apply):

(A) Dealer (or an Affiliate of Dealer designated by Dealer) shall be afforded a
reasonable opportunity to conduct a due diligence investigation with respect to
Issuer that is customary in scope for underwritten follow-on offerings of equity
securities of companies of comparable size, maturity and lines of business and
that yields results that are satisfactory to Dealer or such Affiliate, as the
case may be, in its reasonable discretion subject to execution by such
recipients of customary confidentiality agreements reasonably acceptable to
Issuer; and

(B) Dealer (or an Affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Registration Agreement”) on commercially reasonable
terms in connection with the public resale of such Delivered Securities by
Dealer or such Affiliate substantially similar to underwriting agreements
customary for underwritten follow-on offerings of equity securities of companies
of comparable size, maturity and lines of business, in form and substance
commercially reasonably satisfactory to Dealer or such Affiliate and Issuer,
which Registration Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements of
companies of comparable size, maturity and lines of business relating to the
indemnification of, and contribution in connection with the liability of, Dealer
and its Affiliates and Issuer, shall provide for the payment by Issuer of all
reasonable expenses in connection with such resale, including all registration
costs and all reasonable fees and expenses of counsel for Dealer, and in
connection with an underwritten offering of Delivered Securities shall use its
commercially reasonable efforts to provide for the delivery of accountants’
“comfort letters” to Dealer or such Affiliate in customary form and substance of

 

15



--------------------------------------------------------------------------------

companies of comparable size, maturity and lines of business with respect to the
financial statements and certain financial information contained in or
incorporated by reference into the Prospectus.

(iii) If Issuer makes the election described in clause (b)(i)(B) above or if
Issuer makes the election described in clause (b)(i)(A) but fails to comply with
(ii) above or if applicable legal, regulatory or self-regulatory requirements,
or related policies and procedures applicable to Dealer similarly applicable to
warrant transactions and consistently applied (whether or not such requirements,
policies or procedures are imposed by law or have been voluntarily adopted by
Dealer) would preclude or impose liability for the public resale of the
Delivered Securities pursuant to the Prospectus:

Dealer (or an Affiliate of Dealer designated by Dealer) and any potential
institutional purchaser of any such Delivered Securities from Dealer or such
Affiliate identified by Dealer shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation in compliance with
applicable law with respect to Issuer customary in scope for private placements
of equity securities of companies of comparable size, maturity and lines of
business (including, without limitation, the right to have made available to
them for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by them subject to
execution by such recipients of customary confidentiality agreements reasonably
acceptable to Issuer);

Dealer (or an Affiliate of Dealer designated by Dealer) and Issuer shall enter
into an agreement (a “Private Placement Agreement”) on commercially reasonable
terms in connection with the private placement of such Delivered Securities by
Issuer to Dealer or such Affiliate and the private resale of such Delivered
Securities by Dealer or such Affiliate, substantially similar to private
placement purchase agreements customary for private placements of equity
securities of similar size, in form and substance commercially reasonably
satisfactory to Dealer and Issuer, which Private Placement Agreement shall
include, without limitation, provisions substantially similar to those contained
in such private placement purchase agreements relating to the indemnification
of, and contribution in connection with the liability of, Dealer and its
Affiliates and Issuer, shall provide for the payment by Issuer of all reasonable
expenses in connection with such resale, including all reasonable fees and
expenses of counsel for Dealer (which such expenses, at the election of the
Issuer, may be paid in Shares by including the amount of such expenses as an
additional component of Required Proceeds), shall contain representations,
warranties and agreements of Issuer reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales, and shall use commercially
reasonable efforts to provide for the delivery of accountants’ “comfort letters”
to Dealer or such Affiliate with respect to the financial statements and certain
financial information contained in or incorporated by reference into the
offering memorandum prepared for the resale of such Delivered Securities as are
customarily requested in comfort letters covering private placements of equity
securities of companies of comparable size, maturity and lines of business;

Issuer agrees that under applicable law as it currently exists any Delivered
Securities so delivered to Dealer, (i) may be transferred by and among Dealer
and its Affiliates, and Issuer shall effect such transfer without any further
action by Dealer and (ii) after the minimum “holding period” within the meaning
of Rule 144(d) under the Securities Act has elapsed with respect to such
Delivered Securities, Issuer shall promptly remove, or cause the transfer agent
for such Shares or securities to remove, any legends referring to any such
restrictions or requirements from such Delivered Securities upon delivery by
Dealer (or such Affiliate of Dealer) to Issuer or such transfer agent of
seller’s and broker’s representation letters customarily delivered by Dealer in
connection with resales of restricted securities pursuant to Rule 144 under the
Securities Act, without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer (or such affiliate of Dealer); and

Issuer shall not take, or cause to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of
the Shares or Share Termination Delivery Units, as the case may be, or the
exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the Securities Act
for resales of the Shares or Share Termination Delivery Units, as the case may
be, by Dealer (or any such affiliate of Dealer).

(iii) Dealer or its affiliate may sell such Shares or Share Termination Delivery
Units, as the case may be, during a period (the “Resale Period”) commencing on
the Exchange Business Day following delivery of such Shares or Share Termination
Delivery Units, as the case may be, and ending on the Exchange Business Day on
which Dealer completes the sale of all such Shares or Share Termination Delivery
Units, as the case may be, or a sufficient number of Shares or Share Termination
Delivery Units, as the case may be, so that the realized net proceeds of such
sales exceed the Freely

 

16



--------------------------------------------------------------------------------

Tradeable Value (such amount of the Freely Tradeable Value, the “Required
Proceeds”). If any of such delivered Shares or Share Termination Delivery Units
remain after such realized net proceeds exceed the Required Proceeds, Dealer
shall return such remaining Shares or Share Termination Delivery Units to
Issuer. If the Required Proceeds exceed the realized net proceeds from such
resale, Issuer shall transfer to Dealer by the open of the regular trading
session on the Exchange on the Exchange Trading Day immediately following the
last day of the Resale Period the amount of such excess (the “Additional
Amount”) in cash or in a number of additional Shares or Share Termination
Delivery Units, as the case may be, (“Make-whole Shares”) in an amount that,
based on the Relevant Price on the last day of the Resale Period (as if such day
was the “Valuation Date” for purposes of computing such Relevant Price), has a
dollar value equal to the Additional Amount. The Resale Period shall continue to
enable the sale of the Make-whole Shares in the manner contemplated by this
Section 8(b)(iii). This provision shall be applied successively until the
Additional Amount is equal to zero, subject to Section 8(d).

(c) Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Dealer be entitled to receive,
or shall be deemed to receive, any Shares in connection with this Transaction
if, immediately upon giving effect to such receipt of such Shares, (i) Dealer’s
Beneficial Ownership would be equal to or greater than 8.5% of the outstanding
Shares, (ii) Dealer, or any “affiliate” or “associate” of Dealer, would be an
“interested stockholder” of Issuer, as all such terms are defined in Section 203
of the Delaware General Corporation Law or (iii) Dealer, Dealer Group (as
defined below) or any person whose ownership position would be aggregated with
that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under any federal, state or local laws, regulations, regulatory
orders or organizational documents or contracts of Issuer that are, in each
case, applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a Dealer Person, or could result in
an adverse effect on a Dealer Person, under Applicable Restrictions, as
determined by Dealer in its reasonable discretion, and with respect to which
such requirements have not been met or the relevant approval has not been
received or that would give rise to any consequences under the constitutive
documents of Issuer or any contract or agreement to which Issuer is a party, in
each case minus (y) 1% of the number of Shares outstanding on the date of
determination (each of clause (i), (ii) and (iii) above, an “Ownership
Limitation”). If any delivery owed to Dealer hereunder is not made, in whole or
in part, as a result of an Ownership Limitation, Dealer’s right to receive such
delivery shall not be extinguished and Issuer shall make such delivery as
promptly as practicable after, but in no event later than one Exchange Business
Day after, Dealer gives notice to Issuer that such delivery would not result in
any of such Ownership Limitations being breached. “Dealer’s Beneficial
Ownership” means the “beneficial ownership” (within the meaning of Section 13 of
the Exchange Act and the rules promulgated thereunder (collectively,
“Section 13”)) of Shares, without duplication, by Dealer, together with any of
its affiliates or other person subject to aggregation with Dealer under
Section 13 for purposes of “beneficial ownership”, or by any “group” (within the
meaning of Section 13) of which Dealer is or may be deemed to be a part (Dealer
and any such affiliates, persons and groups, collectively, “Dealer Group”) (or,
to the extent that, as a result of a change in law, regulation or interpretation
after the date hereof, the equivalent calculation under Section 16 of the
Exchange Act and the rules and regulations thereunder results in a higher
number, such number). Notwithstanding anything in the Agreement or this
Confirmation to the contrary, Dealer (or the affiliate designated by Dealer
pursuant to Section 8(k) below) shall not become the record or beneficial owner,
or otherwise have any rights as a holder, of any Shares that Dealer (or such
affiliate) is not entitled to receive at any time pursuant to this Section 8(c),
until such time as such Shares are delivered pursuant to this Section 8(c).

(d) Limitations on Settlement by Issuer. Notwithstanding anything herein or in
the Agreement to the contrary, in no event shall Issuer be required to deliver
Shares in connection with the Transaction in excess of the Capped Number of
Shares (as provided in Annex A to this Confirmation), subject to adjustment from
time to time in accordance with the provisions of this Confirmation or the
Definitions; provided that no such adjustment shall cause the Capped Number to
exceed the Available Shares, other than an adjustment resulting from actions of
Issuer or events within Issuer’s control (the “Capped Number”). Issuer
represents and warrants to Dealer (which representation and warranty shall be
deemed to be repeated on each day that the Transaction is outstanding) that the
Capped Number is equal to or less than the number of authorized but unissued
Shares of the Issuer that are not reserved for future issuance in connection
with transactions in the Shares (other than the Transaction) on the date of the
determination of the Capped Number (such Shares, the “Available Shares”). In the
event Issuer shall not have delivered the full number of Shares otherwise
deliverable as a result of this Section 8(d) (the resulting deficit, the
“Deficit Shares”), Issuer shall be continually obligated to deliver, from time
to time until the full number of Deficit Shares have been delivered pursuant to
this paragraph, Shares when, and to the extent, that (i) Shares are repurchased,
acquired or otherwise received by Issuer or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued Shares

 

17



--------------------------------------------------------------------------------

previously reserved for issuance in respect of other transactions become no
longer so reserved or (iii) Issuer additionally authorizes any unissued Shares
that are not reserved for other transactions. Issuer shall immediately notify
Dealer of the occurrence of any of the foregoing events (including the number of
Shares subject to clause (i), (ii) or (iii) and the corresponding number of
Shares to be delivered) and promptly deliver such Shares thereafter.

(e) Right to Extend. Dealer may postpone any Exercise Date or Settlement Date or
any other date of valuation or delivery by Dealer, with respect to some or all
of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments in a commercially reasonable manner to the Number of
Shares to be Delivered with respect to one or more Components), if Dealer
determines, in its good faith, reasonable discretion, that such extension is
reasonably necessary or appropriate (i) to preserve Dealer’s commercially
reasonable hedging or hedge unwind activity hereunder in light of existing
liquidity conditions in the cash market, the stock loan market or any other
market in which Dealer, in the exercise of its commercially reasonable
discretion, deems it advisable to hedge its exposure to the Transaction in a
commercially reasonable manner or (ii) to enable Dealer to effect purchases of
Shares in connection with its hedging, hedge unwind or settlement activity
hereunder in a manner that would, if Dealer were Issuer or an affiliated
purchaser of Issuer, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer applicable to warrant transactions or similar transactions and
consistently applied (whether or not such requirements, policies or procedures
are imposed by law or have been voluntarily adopted by Dealer); provided that
any such extension pursuant to clause (i) shall not exceed 100 Exchange Business
Days.

(f) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Issuer’s bankruptcy. For
the avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during Issuer’s bankruptcy to any claim arising as
a result of a breach by Issuer of any of its obligations under this Confirmation
or the Agreement. For the avoidance of doubt, the parties acknowledge that this
Confirmation is not secured by any collateral that would otherwise secure the
obligations of Issuer herein under or pursuant to any other agreement.

(g) Amendments to Equity Definitions. The following amendments shall be made to
the Equity Definitions:

(i) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words
“material”; and adding the phrase “or Warrants” at the end of the sentence.

(ii) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction, then following the announcement or
occurrence of any Potential Adjustment Event, the Calculation Agent will
determine whether such Potential Adjustment Event has an effect on the
theoretical value of the relevant Shares or options on the Shares and, if so,
will (i) make appropriate adjustment(s), if any, to any one or more of:’ and,
the portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by (x) deleting the words “diluting or concentrative” and replacing them
with the word “material” and (y) the words “(provided that no adjustments will
be made to account solely for changes in volatility, expected dividends, stock
loan rate or liquidity relative to the relevant Shares)” and replacing such
latter phrase with the words “(and, for the avoidance of doubt, except in the
case of a Potential Adjustment Event as described in Section 11.2(e)(i),
Section 11.2(e)(iv), or Section 11.2(e)(vii) (other than, in the case of
Section 11.2(e)(vii), any corporate event involving the Issuer), adjustments may
be made to account solely for changes in volatility, expected dividends, stock
loan rate or liquidity relative to the relevant Shares).”;

(iii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative” and replacing them with
“material” and adding the phrase “or Warrants” at the end of the sentence;

(iv) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and (B) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence; and

(v) Section 12.9(b)(v) of the Equity Definitions is hereby amended by (A) adding
the word “or” immediately before subsection “(B)” and deleting the comma at the
end of subsection (A); and (B)(1) deleting subsection (C) in its entirety,
(2) deleting the word “or” immediately preceding subsection (C) and (3)
replacing

 

18



--------------------------------------------------------------------------------

in the penultimate sentence the words “either party” with “the Hedging Party”
and (4) deleting clause (X) in the final sentence.

(h) Transfer and Assignment. Dealer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, at any time
to any person or entity which is a recognized dealer in the market for corporate
equity derivatives without the consent of Issuer; provided that (x) the
transferee shall be a “United States person” as determined for U.S. federal
income tax purposes or be eligible to provide a valid U.S. Internal Revenue
Service Form W-8ECI with respect to payments and deliveries hereunder, and
(y) Dealer shall have caused the transferee to make such Payee Tax
Representations and to provide such tax documentation as may be reasonably
requested by Issuer to permit Issuer to determine that such transfer or
assignment complies with clause (x) of this sentence. At any time at which any
Ownership Limitation or a Hedging Disruption exists, if Dealer, in its
discretion, is unable to effect a transfer or assignment to a third party which
is a recognized dealer in the market for corporate equity derivatives after
using its commercially reasonable efforts on pricing terms and within a time
period reasonably acceptable to Dealer such that an Ownership Limitation or a
Hedging Disruption, as the case may be, no longer exists, Dealer may designate
any Scheduled Trading Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of the Transaction, such that such Ownership
Limitation or Hedging Disruption, as the case may be, no longer exists. In the
event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement and Section 8(b) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Issuer shall
be the sole Affected Party with respect to such partial termination and
(iii) such portion of the Transaction shall be the only Terminated Transaction.
For the avoidance of doubt, the right of the Issuer to transfer or assign its
rights shall be as set forth in the Agreement and does not alter or limit any
provision set forth under Extraordinary Events hereunder.

(i) Adjustments. For the avoidance of doubt, whenever the Calculation Agent,
Determining Party or Hedging Party is called upon to make an adjustment,
determination or election (for the avoidance of doubt, including, but not
limited to, any determinations with respect to any amounts) pursuant to the
terms of this Confirmation or the Definitions to take into account the effect of
an event, the Calculation Agent, Determining Party or Hedging Party, as the case
may be, shall make such adjustment, determination or election in a commercially
reasonable manner by taking into account the effect of such event on the Hedging
Party’s Hedge Position, assuming that the Hedging Party maintains a commercially
reasonable Hedge Position.

(j) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.

(k) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Issuer, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Issuer to the extent of any
such performance by any of its affiliates in accordance with the provisions of
the immediately preceding sentence.

(l) Additional Termination Events. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which the Transaction
shall be the sole Affected Transaction and Issuer shall be the sole Affected
Party; provided that with respect to any Additional Termination Event, Dealer
may choose to treat part of the Transaction as the sole Affected Transaction,
and, upon the termination of the Affected Transaction, a Transaction with terms
identical to those set forth herein except with a Number of Warrants equal to
the unaffected number of Warrants shall be treated for all purposes as the
Transaction, which shall remain in full force and effect:

(i) Dealer reasonably determines that it is advisable to terminate a portion of
the Transaction so that Dealer’s related commercially reasonable hedging
activities will comply with applicable securities laws, rules or regulations or
related policies and procedures of Dealer similarly applicable to warrant
transactions and consistently applied (whether or not such requirements,
policies or procedures are imposed by law or have been voluntarily adopted by
Dealer);

(ii) any person or group (within the meaning of Section 13(d)(3) of the Exchange
Act), other than the Issuer or its wholly owned subsidiaries, or any of Issuer’s
or its subsidiaries’ employee benefit plans, files any

 

19



--------------------------------------------------------------------------------

report with the SEC indicating that such person or group has become the direct
or indirect “beneficial owner” (determined in accordance with Rule 13d-3 under
the Exchange Act) of shares of Issuer’s common equity representing more than 50%
of the voting power of all of Issuer’s then-outstanding common equity; and

(iii) the consummation of: (1) any sale, lease or other transfer, in one
transaction or a series of transactions, of all or substantially all of the
consolidated assets of Issuer and its subsidiaries, taken as a whole, to any
person other than one or more of Issuer’s wholly owned subsidiaries; or (2) any
transaction or series of related transactions in connection with which (whether
by means of merger, consolidation, share exchange, combination,
reclassification, recapitalization, acquisition, liquidation or otherwise) all
of Issuer’s common stock is exchanged for, converted into, acquired for, or
constitutes solely the right to receive, other securities, cash or other
property.

Notwithstanding the foregoing, a transaction or event described in clause
(ii) or (iii) above will not constitute an Additional Termination Event if at
least 90% of the consideration received or to be received by holders of the
Issuer’s common stock (excluding cash payments for fractional shares or pursuant
to dissenters rights), ) in connection with such transaction or event consists
of shares of common stock listed (or depositary receipts evidencing interests in
common shares or ordinary shares, which depositary receipts are listed) on any
of the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or any of their respective successors), or will be so listed when
issued or exchanged in connection with such transaction or event, and as a
result of such event or transaction the Shares will consist of such
consideration.

(iv) A default by the Issuer or any of its “significant subsidiaries” (defined
as any subsidiary of Issuer that constitutes, or, together with the subsidiaries
of such subsidiary, in the aggregate, would constitute, a “significant
subsidiary” (as defined in Rule 1-02(w) of Regulation S-X under the Exchange
Act) of Issuer) with respect to any one or more mortgages, indentures or other
instruments under which there is outstanding, or by which there is secured or
evidenced, any indebtedness for money borrowed of at least $35,000,000 (or its
foreign currency equivalent) in the aggregate of Issuer or any of its
subsidiaries.

(m) No Netting and Set-off. Each party waives any and all rights it may have to
set–off, delivery or payment obligations it owes to the other party under the
Transaction against any delivery or payment obligations owed to it by the other
party, whether arising under the Agreement, under any other agreement between
parties hereto, by operation of law or otherwise. The provisions of Section 2(c)
of the Agreement shall not apply to the Transaction.

(n) Early Unwind. In the event the sale by Issuer of the [Initial Securities]8
[Option Securities]9(defined under the Purchase Agreement) is not consummated
with the initial purchasers pursuant to the Purchase Agreement for any reason by
the close of business in New York on [            ], 2019, or such later date as
agreed upon by the parties ([            ], 2019 or such later date, the “Early
Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and the Transaction and all of the respective
rights and obligations of Dealer and Issuer thereunder shall be cancelled and
terminated. Following such termination and cancellation, each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of either
party arising out of and to be performed in connection with the Transaction
either prior to or after the Early Unwind Date. Dealer and Issuer represent and
acknowledge to the other that upon an Early Unwind, all obligations with respect
to the Transaction shall be deemed fully and finally discharged.

(o) Wall Street Transparency and Accountability Act of 2010. The parties hereby
agree that none of (v) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), (w) any similar legal certainty provision
in any legislation enacted, or rule or regulation promulgated, on or after the
Trade Date, (x) the enactment of WSTAA or any regulation under the WSTAA,
(y) any requirement under WSTAA nor (z) an amendment made by WSTAA, shall limit
or otherwise impair either party’s rights to terminate, renegotiate, modify,
amend or supplement this Confirmation or the Agreement, as applicable, arising
from a termination event, force majeure, illegality, increased costs, regulatory
change or similar event under this Confirmation, the Equity Definitions
incorporated herein, or the Agreement

 

 

 

8 

Include for base warrant confirmation only.

9 

Include for additional warrant confirmation only.

 

20



--------------------------------------------------------------------------------

(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, Loss of Stock Borrow, Increased Cost of
Stock Borrow, an Excess Ownership Position or Illegality (as defined in the
Agreement)).

(p) Delivery of Cash. For the avoidance of doubt, nothing in this Confirmation
shall be interpreted as requiring Issuer to deliver cash in respect of the
settlement of the Transaction, except in circumstances where the required cash
settlement thereof is permitted for classification of the contract as equity by
the US GAAP as in effect on the relevant Trade Date (including, without
limitation, where Issuer so elects to deliver cash or fails timely to elect to
deliver Shares or Share Termination Delivery Property in respect of such
settlement).

(q) Payments by Dealer upon Early Termination. The parties hereby agree that,
notwithstanding anything to the contrary herein, in the Definitions or in the
Agreement, following the payment of the Premium, in the event that an Early
Termination Date (whether as a result of an Event of Default or a Termination
Event (other than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv)
of the Agreement)) occurs or is designated with respect to the Transaction or
the Transaction is terminated or cancelled pursuant to Article 12 of the Equity
Definitions and, as a result, Dealer would owe to Issuer an amount calculated
under Section 6(e) of the Agreement or Article 12 of the Equity Definitions,
such amount shall be deemed to be zero.

(r) Tax Matters

(i) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”,
each as defined in Section 14 of the Agreement, shall not include any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

(ii) To the extent that either party to the Agreement with respect to this
Transaction is not an adhering party to the ISDA 2015 Section 871(m) Protocol
published by the International Swaps and Derivatives Association, Inc. on
November 2, 2015 and available at www.isda.org, as may be amended, supplemented,
replaced or superseded from time to time (the “871(m) Protocol”), the parties
agree that the provisions and amendments contained in the Attachment to the
871(m) Protocol are incorporated into and apply to the Agreement with respect to
this Transaction as if set forth in full herein. The parties further agree that,
solely for purposes of applying such provisions and amendments to the Agreement
with respect to this Transaction, references to “each Covered Master Agreement”
in the 871(m) Protocol will be deemed to be references to the Agreement with
respect to this Transaction, and references to the “Implementation Date” in the
871(m) Protocol will be deemed to be references to the Trade Date of this
Transaction.

[(iii) Tax documentation. For the purpose of Section 4(a)(i) of the Agreement,
Issuer shall provide to Dealer a valid U.S. Internal Revenue Service Form W-9,
or any successor thereto, (i) on or before the date of execution of this
Confirmation and (ii) promptly upon learning that any such tax form previously
provided by Issuer has become obsolete or incorrect. Additionally, Issuer shall,
promptly upon request by Dealer, provide such other tax forms and documents
requested by Dealer.

(iv) Tax Representations. For the purpose of Section 3(f) of the Agreement,
Issuer is a corporation for U.S. federal income tax purposes and is organized
under the laws of the State of Delaware. Issuer is a “U.S. person” (as that term
is used in section 1.1441-4(a)(3)(ii) of United States Treasury Regulations) for
U.S. federal income tax purposes and an exempt recipient under Treasury
Regulation Section 1.6049-4(c)(1)(ii).]10

(s) Waiver of Trial by Jury. EACH OF ISSUER AND DEALER HEREBY IRREVOCABLY WAIVES
(ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF
ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR

 

 

10 

To be revised for each dealer.

 

21



--------------------------------------------------------------------------------

COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(t) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

(u) U.S. Resolution Stay. The parties agree that (i) to the extent that prior to
the date hereof both parties have adhered to the 2018 ISDA U.S. Resolution Stay
Protocol (the “Protocol”), the terms of the Protocol are incorporated into and
form a part of this Confirmation, and for such purposes this Confirmation shall
be deemed a Protocol Covered Agreement and each party shall be deemed to have
the same status as “Regulated Entity” and/or “Adhering Party” as applicable to
it under the Protocol; (ii) to the extent that prior to the date hereof the
parties have executed a separate agreement the effect of which is to amend the
qualified financial contracts between them to conform with the requirements of
the QFC Stay Rules (the “Bilateral Agreement”), the terms of the Bilateral
Agreement are incorporated into and form a part of this Confirmation and each
party shall be deemed to have the status of “Covered Entity” or “Counterparty
Entity” (or other similar term) as applicable to it under the Bilateral
Agreement; or (iii) if clause (i) and clause (ii) do not apply, the terms of
Section 1 and Section 2 and the related defined terms (together, the “Bilateral
Terms”) of the form of bilateral template entitled “Full-Length Omnibus (for use
between U.S. G-SIBs and Corporate Groups)” published by ISDA on November 2, 2018
(currently available on the 2018 ISDA U.S. Resolution Stay Protocol page at
www.isda.org and, a copy of which is available upon request), the effect of
which is to amend the qualified financial contracts between the parties thereto
to conform with the requirements of the QFC Stay Rules, are hereby incorporated
into and form a part of this Confirmation, and for such purposes this
Confirmation shall be deemed a “Covered Agreement,” Dealer shall be deemed a
“Covered Entity” and Issuer shall be deemed a “Counterparty Entity.” In the
event that, after the date of this Confirmation, both parties hereto become
adhering parties to the Protocol, the terms of the Protocol will replace the
terms of this paragraph. In the event of any inconsistencies between this
Confirmation and the terms of the Protocol, the Bilateral Agreement or the
Bilateral Terms (each, the “QFC Stay Terms”), as applicable, the QFC Stay Terms
will govern. Terms used in this paragraph without definition shall have the
meanings assigned to them under the QFC Stay Rules. For purposes of this
paragraph, references to “this Confirmation” include any related credit
enhancements entered into between the parties or provided by one to the other.
In addition, the parties agree that the terms of this paragraph shall be
incorporated into any related covered affiliate credit enhancements, with all
references to Dealer replaced by references to the covered affiliate support
provider. “QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.2,
252.81–8, 12 C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited
exceptions, require an express recognition of the stay-and-transfer powers of
the FDIC under the Federal Deposit Insurance Act and the Orderly Liquidation
Authority under Title II of the Dodd Frank Wall Street Reform and Consumer
Protection Act and the override of default rights related directly or indirectly
to the entry of an affiliate into certain insolvency proceedings and any
restrictions on the transfer of any covered affiliate credit enhancements.

(v) Amendment. This Confirmation and the Agreement may not be modified, amended
or supplemented, except in a written instrument signed by Issuer and Dealer.

(w) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

[Signature Page Follows]

 

22



--------------------------------------------------------------------------------

Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Dealer.

 

Yours faithfully,

[DEALER]

By:

     

Name:

 

Title:

[Signature Page to Warrant Confirmation]



--------------------------------------------------------------------------------

Agreed and Accepted By:

GUESS?, INC.

By:

     

Name:

 

Title:

[Signature Page to Warrant Confirmation]



--------------------------------------------------------------------------------

Schedule 1

The agreements entered into between the Company and the Dealers differed with
respect to the following: (i) the Number of Warrants, (ii) the Premium and
(iii) the Capped Number. In addition, the Company and each of the Dealers
entered into separate agreements with respect to (i) the Base Warrant
Transaction and (ii) the Additional Warrant Transaction, in each case entered
into on April 23, 2019 and April 24, 2019, respectively.



--------------------------------------------------------------------------------

Schedule 2

Pursuant to Item 601(a)(5) of Regulation S-K under the Securities Exchange Act
of 1934, Annex A to each of the agreements represented by this Form is omitted.
A list of the information contained in Annex A to each such agreement is below:

 

1)

Number of Warrants, for each Component

 

2)

Expiration Date, for each Component

 

3)

Strike Price

 

4)

Premium

 

5)

Maximum Stock Loan Rate

 

6)

Initial Stock Loan Rate

 

7)

Capped Number of Shares